Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 08/19/2022. Currently claims 1, 3-6, 9-16 are pending in the application, with claims 11-15 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 16 are rejected under 35 U.S.C.103 as being obvious over Erickson et al. (WO  2017/196330 A1), hereafter, referred to as “Erickson”, as evidenced by “MSDS TEGO Wet 510” (Material Safety Data Sheet - TEGO Wet 510 (www.honourchemical.com) August 23, 2013).

Regarding claim 1, Erickson teaches a composition for three-dimensional (3D) printing (abstract), comprising:
- a polymeric (abstract) or polymeric composite build material (para. [0099]); and
- a wetting modifying agent (para. [0036]), wherein the wetting modifying agent is:
(i) incorporated into the polymeric component of the polymeric and changes the wetting behavior of the polymeric component (para. [0036]); or
(ii) selected from the group (C8-C20 alcohol), because the alkoxylated alcohol TEGO Wet 510 (para. [0036]) (EvonikTegoChemie GmbH) (Oxirane) (CAS No, 204336-40-3) has a molecular Formula C14 H30 O3 (“TEGO Wet 510 MSDS”).

	But Erickson fails to explicitly teach that the wetting modifying agent is a surfactant that is incorporated into a polymeric component of the polymeric or polymeric composite build material by being embedded in a surface of the polymeric component and changes the wetting behavior of the polymeric component. However, based on the teaching of Erickson of incorporating a surfactant as part of agent (element 38) that would quickly wet the  polymer build material (element 16), it would have been obvious to any ordinary artisan at the time of filing the claimed invention that the surfactant would be incorporated into a polymeric component of the polymeric or polymeric composite build material by being embedded in a surface of the polymeric component that would change the wetting behavior of the polymeric component, because inclusion (equivalent to embedding) of the surfactant directly in the build material surface would allow to use the polymeric build material directly in the 3D printing process without the additional step of mixing the wetting modifying agent which would reduce a process step and further ease the handling of the process ingredients (KSR Rationale G, MPEP 2143), which would be considered an improvement over the existing process.

Regarding claims 5-6, Erickson teaches that the build material composition comprises of the wetting modifying agent. Erickson also teaches that the amount of surfactants, plasticizers (dispersant), and other ingredients such as anti-kogation agents are used various amounts (about 0.01 wt% to about 1 wt% for surfactants, about 0.01 wt% to about 5 wt% for plasticizers etc.).  Therefore, it would have been obvious to any ordinary artisan that the ingredient amounts would be optimized to get the desired property of the printed three-dimensional article. Therefore, one of ordinary skill would consider ingredient ranges as result effective variables. Additionally, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, maintaining the composition amount ranging from about 0.5 wt% to about 5 wt% (as claimed in claim 5), and maintaining the composition amount ranging from about 0.01 wt% to about 0.05 wt% (as claimed in claim 6) would be a matter of optimization that would be performed under routine experimentation.  

Regarding claim 16, Erickson teaches that the polymeric component of the polymeric or polymeric composite build material is selected from the group consisting of polyamides, polyethylene, polyoxomethylene, polystyrene, polycarbonate, polyester, polyurethanes, and mixtures thereof, by teaching that suitable examples of polymeric build material (element 16) include polyethylene, polystyrene, polycarbonate, polyester (para. [0054]) and polyamide, polyurethanes (para. [0055]).

Claim 3 is rejected under 35 U.S.C.103 as being obvious Erickson et al. (WO  2017/196330 A1), as evidenced by “MSDS TEGO Wet 510” (Material Safety Data Sheet - TEGO Wet 510 (www.honourchemical.com) August 23, 2013), in view of Brown et al. (WO 2016/185195 A1), hereafter, referred to as “Brown”. 

Regarding claim 3, Erickson teaches that the build material composition comprises of the wetting modifying agent. But Erickson fails to explicitly teach that the wetting modifying agent includes the fluorotelomer, and the wetting modifying agent is disposed on surfaces of the polymeric or polymeric composite build material. However, Brown teaches a wetting system, wherein the water-repellent treatment is selected from the group consisting of waxes, silicones, stearic acid - melamine based systems, reactive polyurethanes, dendrimer chemistries, and hydrophobic alkyl chain fluorinated compounds such as polymers based upon C6 and C8 fluorotelomer-derived acrylates (claim 7).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Brown and combine the use fluorotelomers to be disposed in polymeric composite build material so that the wetting characteristics of the build material can be optimized to achieve the desired property of the final printed article (KSR Rationale A, MPEP 2143). Since the reference deal with wetting agent, one would have reasonable expectation of success from the combination.

Claims 4, and 9-10 are rejected under 35 U.S.C.103 as being obvious Erickson et al. (WO  2017/196330 A1), as evidenced by “MSDS TEGO Wet 510” (Material Safety Data Sheet - TEGO Wet 510 (www.honourchemical.com) August 23, 2013), in view of Potnis et al. (US Patent Number 6,153,701), hereafter, referred to as “Potnis”. 

Regarding claim 4, Erickson teaches that the build material composition comprises of the wetting modifying agent. But Erickson fails to explicitly teach that the wetting modifying agent is silica nano-powder or polyvinyl alcohol or polyethylene glycol or a combination thereof.  However, Potnis teaches the use of polyethylene glycol (PEG), and polyvinyl alcohol (PVOH), as polar compounds to bring hydrophilic characteristics in a polymer (abstract). Potnis teaches that the presence of hydrophilic polar compound modifies the base material which is made wettable (column 2, line 66 – column 3, line 1).  Potnis also teaches the use of polyethylene glycol (PEG), modified polyethylene glycol, and polyvinyl alcohol (PVOH) as the polar compounds used in the modification process to bring in the wettability characteristic (column 3, lines 13-21; column 5, lines 17-35)). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Potnis, and combine the use the wetting modifying agent such as polyvinyl alcohol or polyethylene glycol or a combination thereof, because inclusion of the polar compound results in hydrophilic characteristics of the base polymer to provide wetting property of the material (KSR Rationale A, MPEP 2143). Since both the reference deal with wetting modifying agent, one would have reasonable expectation of success from the combination.  Potnis also teaches that the polymeric or polymeric composite build material is a powder material by teaching that the Sample 12 was a powder comprised of 10% polyvinyl formal, 5% MA-PP and 85% polypropylene (PP-3505-400 MFR) (column 13, lines 58-60).

Regarding claim 9, Erickson teaches that the build material composition comprises of the wetting modifying agent. But Erickson fails to explicitly teach that the wetting modifying agent a polymer having the chemical structure of the polymeric component modified to include the hydrophobic group or the hydrophilic group. However, Potnis teaches the use of polyethylene glycol (PEG), and polyvinyl alcohol (PVOH), as polar compounds to bring hydrophilic characteristics in a polymer (abstract). Potnis teaches that the presence of hydrophilic polar compound modifies the base material which is made wettable (column 2, line 66 – column 3, line 1).  Potnis also teaches the use of polyethylene glycol (PEG), modified polyethylene glycol, and polyvinyl alcohol (PVOH) as the polar compounds used in the modification process to bring in the wettability characteristic (column 3, lines 13-21; column 5, lines 17-35)). Potnis also teaches that the polymeric or polymeric composite build material is a powder material by teaching that the Sample 12 was a powder comprised of 10% polyvinyl formal, 5% MA-PP and 85% polypropylene (PP-3505-400 MFR) (column 13, lines 58-60).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Potnis, and combine the use the wetting modifying agent such that a polymer having the chemical structure of the polymeric component modified to include the hydrophobic group or the hydrophilic group, because inclusion of the polar compound results in hydrophilic characteristics of the base polymer to provide wetting property of the material (KSR Rationale A, MPEP 2143). Since both the reference deal with wetting modifying agent, one would have reasonable expectation of success from the combination.  

Erickson also teaches that the amount of surfactants, plasticizers (dispersant), and other ingredients such as anti-kogation agents are used various amounts (about 0.01 wt% to about 1 wt% for surfactants, about 0.01 wt% to about 5 wt% for plasticizers etc.).  Therefore, it would have been obvious to any ordinary artisan that the ingredient amounts would be optimized to get the desired property of the printed three-dimensional article. Therefore, one of ordinary skill would consider the ingredient ranges as result effective variables. Additionally, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, maintaining the composition amount ranging from about 0.5 wt% to about 5 wt% (as claimed in claim 9) would be a matter of optimization that would be performed under routine experimentation.  

Regarding claim 10, Erickson teaches that the build material composition comprises of the wetting modifying agent. But Erickson fails to explicitly teach that the wetting modifying agent a polymer having the chemical structure of the polymeric component modified to include the hydrophobic group or the hydrophilic group. However, Potnis teaches the use of polyethylene glycol (PEG), and polyvinyl alcohol (PVOH), as polar compounds to bring hydrophilic characteristics in a polymer (abstract). Potnis teaches that the presence of hydrophilic polar compound modifies the base material which is made wettable (column 2, line 66 – column 3, line 1).  Potnis also teaches the use of polyethylene glycol (PEG), modified polyethylene glycol, and polyvinyl alcohol (PVOH) as the polar compounds used in the modification process to bring in the wettability characteristic (column 3, lines 13-21; column 5, lines 17-35)). Potnis also teaches that the polymeric or polymeric composite build material is a powder material by teaching that the Sample 12 was a powder comprised of 10% polyvinyl formal, 5% MA-PP and 85% polypropylene (PP-3505-400 MFR) (column 13, lines 58-60). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Potnis, and combine the use the wetting modifying agent such that a polymer having the chemical structure of the polymeric component modified to include the hydrophobic group or the hydrophilic group, because inclusion of the polar compound results in hydrophilic characteristics of the base polymer to provide wetting property of the material (KSR Rationale A, MPEP 2143). Since both the reference deal with wetting modifying agent, one would have reasonable expectation of success from the combination.  

Regarding the particle size, it would also have been obvious to any ordinary artisan to optimize the particle size of the wetting modifying agent, because that would have impact on the final property of the printed article by controlling of the penetration of the wetting modification agent into the build material. Therefore, one of ordinary skill would consider the particle size as a result effective variable. Additionally, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, maintaining the particle size ranging from 2 µm to 200 µm would be a matter of optimization that would be performed under routine experimentation.  

Responses to Arguments

Applicant’s arguments, see page 9-13, with respect to the rejection of amended independent claim under 102 rejection have been fully considered, and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 103 obviousness.  Applicants amended the independent claim 1, now claiming that the wetting modifying agent is a surfactant that is incorporated into a polymeric component of the polymeric or polymeric composite build material by being embedded in a surface of the polymeric component and changes the wetting behavior of the polymeric component. The applicant argues that as Erickson teaches the inclusion of a surfactant in a mechanical tailoring agent during a 3D printing process to "quickly wet polymeric build material" (paragraph [0036]). In contrast, Applicant's claim 1 recites: including a wetting modifying agent in a build material composition, the wetting modifying agent being a surfactant that is incorporated into a polymeric component of the polymeric or the polymeric composite build material by being embedded in a surface of the polymeric component. Therefore, the limitation is not anticipated, taught, or rendered obvious by Erickson, either alone or in combination with the other prior art references.  However, the Examiner respectfully disagrees. The Examiner takes the position that it would have been obvious to any ordinary artisan at the time of filing the claimed invention that the surfactant would be incorporated into a polymeric component of the polymeric or polymeric composite build material by being embedded in a surface of the polymeric component by the inclusion of the surfactant, because inclusion (equivalent to embedding) of the surfactant directly in the build material surface would allow to use the polymeric build material directly in the 3D printing process without the additional step of mixing the wetting modifying agent which would reduce a process step and further ease the handling of the process ingredients, which would be considered an improvement over the existing process.

Regarding the other argument that inclusion of the limitation of “wherein the polymeric or polymeric composite build material is a powder material in claims 4, 9 and 10, the Examiner would like to point out that Potnis teaches that the polymeric or polymeric composite build material is a powder material by teaching that the Sample 12 was a powder comprised of 10% polyvinyl formal, 5% MA-PP and 85% polypropylene (PP-3505-400 MFR) (column 13, lines 58-60), making the argument invalid.  Therefore, the Examiner maintains that based on the teachings of the prior arts (of record), the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742